Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bahm (US 2005/0279696) is the closest art of record as it relates to the extraction media employed in the instant method claims.  Bahm discloses a filter apparatus (title/abstract) having a housing (22), inlet (24), outlet (26) with an extraction media contained therein (28, [0120]) and comprising carbon cores ([0063]) and a polymer coating on the carbon cores ([0063]), the carbon cores have a pore volume of 1.68-2.17 cc/g ([0084]).  While Bahm does describe the use of some methacrylate polymers ([0109]), these are explicitly in the group of cationic coating materials.  In related application (15/651141), Applicant’s remarks (with references cited) filed 4/2/2018 established the undesirability and lack of hemo-compatibility of the polymers employed by Bahm.  Furthermore, Bahm is specifically directed towards treatment of potable water (Abstract, [0002]) and makes no mention regarding the application of the filter to blood or other biological fluids.  
Bodden (USP 5,069,662) exemplifies a cancer treatment method with the double balloon catheter (figure 6 for example) for treating liver cancer or other cancers (see claim 1, C10/L5-40).  Bodden does employ activated carbon (C18/L44-C19/L7).  Bodden fails to disclose a suitable hemocompatible polymer coated carbon core extraction media.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796